DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-24 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or  a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Regarding Claim 13: The claim recites a limitation, i.e. “selecting at least one group of field devices which determine a physical or chemical process variable using the substantially identical measuring algorithm and which correspond with respect to the captured environmental information within predetermined tolerance limits;”.  The term “substantially” in claim limitation is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examining purpose, the examiner considers same type of sensors is used for capturing information. 
Claim 13 further teaches “predetermined tolerance limits” . It is not clear what “predetermined tolerance limits” refers too and how it define. The term  is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specification only discloses “predetermined tolerance limits” , see [0032], [0034] of current application PGPub. Therefore claim is considered to be indefinite.
Claim 13 recites the limitation " the measuring performance of automation field devices " in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation " the aging of the measuring devices " in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation " the methods of machine learning " in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation " the nearest neighbor method " in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation " the remaining residual service life of individual field devices and/or the remaining service life " in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation " the improvement of future new developments" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims are also rejected under 35 U.S.C. 112(b), for being dependent upon a rejected base claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-16 and 19-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Tol (US 2016/0370334).

Regarding Claim 13. Van teaches  a method for improving the measuring performance of automation field devices, wherein each of the field devices determines or monitors at least one physical or chemical process variable of a medium using a measuring algorithm, wherein each of the field devices is tailored to a particular measuring task, is calibrated using specific calibration data, and is exposed to measurable environmental influences at its particular measuring position, the method comprising (100 fig. 1; abstract; [0040-[0047]]):
capturing the calibration data of the field devices and capturing in each case at least one item of environmental information from the environment of the field devices at defined time intervals(calibrated sensor data: fig.1; [0043], [0047]);
storing the at least one item of environmental information, the calibration data, and a time stamp in a data base(101: fig. 1; [0043], [0047]);
selecting at least one group of field devices (103 a) which determine a physical or chemical process variable using the substantially identical measuring algorithm and which correspond with respect to the captured environmental information within predetermined tolerance limits ([0045],[0047], [0073]);
correlating the calibration data captured over time and the at least one item of environmental information captured over time([0046]);
creating a mathematical model depicting the functional relationship between the calibration data and the captured environmental information(109: fig. 1; [0046]; [0079]-[0081]);
adapting the measuring algorithm on the basis of the determined mathematical model(calibration data: fig. 1; [0047]); and
transmitting the adapted measuring algorithm to all field devices of the selected group(103 a: fig. 1; [0040-[0047]).

Regarding Claim 14. Van further teaches physical or chemical measured variables which influence the aging of the measuring devices are used as the environmental information (103, 105: fig.1).

Regarding Claim 15.  Van further teaches the database is assigned to a cloud application, an edge device, which ensures communication between the field devices arranged in a defined area of an automation system and at least one external server, one of the field devices, or a local server ([0041], [0060]).


Regarding Claim 16.  Van further teaches the mathematical model is created using the methods of machine learning (aging model: [0046]-[0047]; supported by Rost’s (US 2021/0076229) [0114]-[0115]).

Regarding Claim 19.  Van further teaches the adapted measuring algorithm is created in a cloud application([0041], [0060]).

Regarding Claim 20.  Van further teaches the calibration data and the at least one item of environmental information, and/or the adapted measuring algorithm are transmitted to the field devices of the selected group wired or wirelessly([0041], [0058]-[0060]).

Regarding Claim 21.  Van further teaches the calibration data and the at least one item of environmental information, and/or the adapted measuring algorithm are transmitted as encrypted to the field devices of the selected group([0038]).

Regarding Claim 22.  Van further teaches the method steps of the method are repeated cyclically or iteratively so that the mathematical model and, subsequently, the adapted measuring algorithm are verified and/or adapted on the basis of subsequent calibrations of the field devices of the selected group (fig. 1; [0040]-[0047]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Van Tol (US 2016/0370334) in view of Rost (US 2021/0076229).

Regarding Claim 17.  Van silent about the mathematical model is created using at least one neural network.
However, Rost teaches the mathematical model is created using at least one neural network ([0114]-[0115]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified  invention of Van, the mathematical model is created using at least one neural network, as taught by Rost, so as to  managing a communication of sensor network in compact and inexpensive way.

Regarding Claim 18.  Van silent about the mathematical model is created by using the nearest neighbor method, by using decision trees, and/or by using a support vector machine.
However, Rost teaches the mathematical model is created by using the nearest neighbor method, by using decision trees, and/or by using a support vector machine([0114]-[0115]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified  invention of Van, the mathematical model is created by using the nearest neighbor method, by using decision trees, and/or by using a support vector machine, as taught by Rost, so as to  managing a communication of sensor network in compact and inexpensive way.

Claim(s) 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Van Tol (US 2016/0370334) in view of Ramamurthi (US 5,251,144)

 Regarding Claim 23.  Van silent about statements relating to the remaining residual service life of individual field devices and/or the remaining service life of the field devices installed in an automation system are made on the basis of the calibration data and the environmental information.
However, Ramamurthi teaches statements relating to the remaining residual service life  (144: fig. 2) individual field devices and/or the remaining service life of the field devices installed in an automation system are made on the basis of the calibration data (156: fig. 2) and the environmental information(114, 118,122, 126, 128: fig. 2; col. 1, l.18-23; col. 4, l. 24-34; fig. 3).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified  invention of Van, relating to the remaining residual service life of individual field devices and/or the remaining service life of the field devices installed in an automation system are made on the basis of the calibration data and the environmental information, as taught by Ramamurthi, so as to  predict the life of a cutting tool in an automated metal cutting machine in compact and inexpensive way.

Regarding Claim 24.  Van silent about conclusions regarding the improvement of future new developments of field devices are drawn on the basis of the environmental influences on the service life of the field devices.
However, Ramamurthi teaches conclusions regarding the improvement of future new developments of field devices are drawn on the basis of the environmental influences on the service life of the field devices (replacement of tools: col. 1, l.18-23; col. 4, l. 24-34; fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified  invention of Van, conclusions regarding the improvement of future new developments of field devices are drawn on the basis of the environmental influences on the service life of the field devices, as taught by Ramamurthi, so as to  predict the life of a cutting tool in an automated metal cutting machine in compact and inexpensive way.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) Cates et al. (US 2020/0288218) disclose  he sensor 202 may also include calibration circuitry 210, which may be used by the processor 206 to calibrate the sensing head 204. This calibration circuitry 210 may include circuitry elements of a known value that the processor 206 can use in conjunction with a signal from the sensing head 204 in order to tune itself to the real-world characteristics of the sensing head 204.
b) Noda et al. (US 2018/0231969) disclose An abnormality predictor diagnosis system includes: a sensor data acquisition means that acquires sensor data including a detection value of a sensor installed in a mechanical facility; a learning means that sets a learning target of sensor data in a period in which the mechanical facility is known to be normal, and learns a time-series waveform of the sensor data as a normal model; and a diagnosis means that diagnoses the mechanical facility for the presence of an abnormality predictor based on comparison between the normal model and the time-series waveform of the sensor data of a diagnosis target. The abnormality predictor diagnosis system can diagnose the mechanical facility for the presence of an abnormality predictor with high accuracy.
c) Masuda et al. (US 2017/0298759) disclose input module for receiving values measured by a plurality of sensors which are failure detection targets; an accumulated data storage unit that stores a plurality of sensor values, which were acquired in past, as accumulated data; learning module for obtaining teacher data, which include values of a plurality of sensors and states of the respective sensors, by a learning program of a neural network by, among sensor values extracted as the teacher data of the neural network from the accumulated data storage unit, with regard to condition sensor values defined as sensor values which affect other sensor values and to sensor values which are not affected by the condition sensor values, using these values as they are, and with regard to the other sensor values affected by the condition sensor values, using values nondimensionalized by the condition sensor values or values adjusted by the condition sensor values; and determining module for, when a plurality of sensor values which are the failure detection targets are inputted to the input module, generating a signal space that is an aggregate of diagnosis target data by, among the inputted sensor values, with regard to the condition sensor values and the sensor values which are not affected by the condition sensor values, using these values as they are, and with regard to the other sensor values affected by the condition sensor values, using values nondimensionalized by the condition sensor values or values adjusted by the condition sensor values, and determining presence/absence of a possibility of a failure of any of the sensors in response to whether the values of the respective sensors in the generated signal space apply to a relationship obtained by the learning module.
d) Hsiung et al. (US 2003/0083756) disclose The appended software specification also provides details regarding both model building and model monitoring utilizing several of these multivariate techniques. Still other model types may rely on a neural-based approach, examples of which include but are not limited to neural networks and genetic selection algorithms.
e) Demmin et al. (US 5,554,273) disclose  the calibration data included with the sensor may be supplementary to the neural network programming, for defining the differences between the prototype electrochemical cell and the replacement electrochemical cell.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD K ISLAM/          Primary Examiner, Art Unit 2857